


Exhibit 10.18

 

Baotou Xinjin Magnesium Co., Ltd.

Investment Framework Agreement

 

Party A: Baotou Xinjin Magnesium Co., Ltd.

Party B: CDI China, Inc.

 

The shareholders of Baotou Xinjin Magnesium Co., Ltd. (“Xinjin Magnesium” or
“Party A”), a Chinese limited liability company, have agreed to cooperate with
CDI China, Inc. (“CDI China” or “Party B”) to jointly invest and increase the
registered capital of Baotou Xinjin Magnesium Co., Ltd. (“Xinjin Magnesium”).
Thereafter, Baotou Xinjin Magnesium Co., Ltd. will become a foreign invested
enterprise in the Ha Lin Ge Eer Indutry Area of the Jiu Yuan District of Baotou
City of the Inner Mongolia Autonomous Region of the People’s Republic of China.

 

Article 1 Purpose of the foreign invested enterprise/joint venture enterprise

 

The parties agree to form Xinjin Magnesium as a foreign invested enterprise
(“FIE”). Party A and B mutually agree to improve economic cooperation and
technology exchange. The goals of the parties are to adopt advanced and
applicable technology and business management, improve product quality, develop
new products, increase compatibility of quality and price in international
market, so as to raise economic returns and ensure satisfactory economic
benefits for each investor.

 

Article 2 Name of the proposed foreign invested enterprise

 

The full name of the FIE will be Baotou Xinjin Magnesium Co., Ltd., subject to
approval by the appropriate government agency for business registration.

 

Article 3 Productive and business scope of the FIE

 

To produce, sell and distribute magnesium and magnesium alloy products. The
primary products will be magnesium ingot and magnesium alloy. In addition to
distribution of production by itself, the FIE will be responsible for the
exportation of magnesium products of Baotou Tianhong Magnesium Co., Ltd. Baotou
Tianhong Magnesium Co., Ltd. is a Chinese limited liability company jointly
owned by Yuhu Chen (51%) and Genhu Chen (49%).

 

Article 4 Initial production scale of the FIE

 

Xinjin Magnesium will deploy the registered capital to increase the annual
production capacity from 5,000 metric tons to 18,000 metric tons.

 

Article 5 Investment Structure

 

The initial investment amount of the FIE is approximately $28.6 million (RMB 200
million), and the initial registered amount is approximately $14.3 million
(RMB100 million). This amount must be contributed within two years once the
business license has been approved.

 

Article 6 Baotou Xinjin Magnesium Co., Ltd. Structure

 

Prior to forming the FIE, Xinjin Magnesium shall increase its registered capital
from $285,714 (RMB 2 million) to $4.7 million (RMB 33 million).

 

1

--------------------------------------------------------------------------------




Thereafter Xinjin Magnesium subscribes to invest approximately $ 2.3 million
(RMB 16 million) in the form of cash and fixed assets to obtain a 49% interest
in the FIE, which will be held by Yuhu Gen (25%) and Genhu Chen (24%).

 

CDI China subscribes to invest approximately 7.3 million (RMB 51 million) in the
form of cash in installments, 51% of the registered capital of the FIE. An
initial investment of $4.7 million (RMB 33 million) should be contributed on or
before June 30, 3008. The balance of approximately $2.6 million (RMB 18 million)
should be contributed on within two years once the business license has been
approved.

 

Article 7 Confidentiality

 

Both parties have an obligation to keep the counterpart from disclosing
confidential business information.

 

Article 8 Translation

 

CDI China shall prepare an English translation of documents related to the
transaction. If there is discrepancy among English documents and Chinese
version, the Chinese version should prevail.

 

 

Party A: Baotou Xinjin Magnesium Co., Ltd.

 

Shareholder Signature:

 

/s/ Yuhu Chen

 

/s/ Genhu Chen

 

 

Party B: CDI China, Inc.

 

/s/ Xiaowen Zhuang

 

Date:

April 26, 2008

 

2

--------------------------------------------------------------------------------